Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
Applicant’s amendment filed on 2/16/2021 is acknowledged. Claims 5 and 10 are amended. Claims 11-24 were previously withdrawn.
Claims 1-10 are examined, of which claims 1 and 6 are independent.

Claim Rejections/Objections Withdrawn
In view of the amendment filed, the following rejections/objections are withdrawn.

Claim objections for claims 5 and 10 are withdrawn. 

Claim Rejections/Objections Maintained
In view of the amendment filed, the following rejections/objections are maintained. The reasons are described in the response to argument section below. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0140798) in view of Huawei (R1-1801810: Antenna selection transmission for PUSCH) 

 Regarding claim 1, Li teaches a method of selecting an antenna configuration for transmitting in a wireless communication network (terminal device determines ports based on antenna switching requirement for first and second signal, fig 3; further, fig 10-12 show guard interval setting manner based on antenna switching, para 233-236), comprising: 
a front guard period is not scheduled between a scheduled uplink transmission and a scheduled sounding reference signal (SRS) transmission (fig 12 is diagram of guard interval setting manner, where guard interval is not set between PUSCH and SRS); and 
based on the determination, transmitting the scheduled SRS transmission using a first antenna configuration after transmitting the scheduled uplink transmission using the first antenna configuration (fig 12 shows the guard interval setting manner, where SRS is transmitted on ports 0-3 after PUSCH symbols transmitted on ports 0-3, and there is no guard period between first SRS and PUSCH, para 233-236: the guard interval is not set between PUSCH and SRS, when the ports for PUSCH and the ports for SRS correspond to same antenna).


 
Further, Huawei teaches determining that a front guard period is not scheduled between a scheduled uplink transmission and a scheduled sounding reference signal (SRS) transmission (page 3, proposal 1: UE reports required guard period for SRS transmission of SRS resource set; fig 2 and description below fig 2: based on indication of SRI for PUSCH, UE need not change transmit antenna (1st example of fig 2, without guard period between symbols 9-10), or UE need a guard period to switch antenna from PUSCH to SRS transmission (2nd example of fig 2, with GP in symbol 10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine method of transmission mode for SRS and PUSCH with guard period as taught by Li with UE determining the guard period for SRS set as taught by Huawei for the benefit of making best use of resources as taught by Huawei in page 3, para 2.

 Regarding claim 6, Li teaches a user equipment (terminal device 116, fig 2; wireless communication device 600, fig 16) configured to select an antenna configuration for transmitting in a wireless communication network (terminal device determines ports based on antenna switching requirement for first and second signal, fig 3; further, fig 10-12 show guard interval setting manner based on antenna switching, para 233-236), comprising: 
a memory comprising computer-executable instructions (memory 630, fig 16; memory configured to store instructions, para 277); 
a processor (processor 610, fig 16) configured to execute the computer-executable instructions (processor configured to execute instructions stored in memory, Para 277) and cause the user equipment (wireless communication device 600, fig 16) to: 
a front guard period is not scheduled between a scheduled uplink transmission and a scheduled sounding reference signal (SRS) transmission (fig 12 is diagram of guard interval setting manner, where guard interval is not set between PUSCH and SRS); and 
based on the determination, transmit the scheduled SRS transmission using a first antenna configuration after transmitting the scheduled uplink transmission using the first antenna configuration (fig 12 shows the guard interval setting manner, where SRS is transmitted on ports 0-3 after PUSCH symbols transmitted on ports 0-3, and there is no guard period between first SRS and PUSCH, para 233-236: the guard interval is not set between PUSCH and SRS, when the ports for PUSCH and the ports for SRS correspond to same antenna).


 
Further, Huawei teaches determine that a front guard period is not scheduled between a scheduled uplink transmission and a scheduled sounding reference signal (SRS) transmission (page 3, proposal 1: UE reports required guard period for SRS transmission of SRS resource set; fig 2 and description below fig 2: based on indication of SRI for PUSCH, UE need not change transmit antenna (1st example of fig 2, without guard period between symbols 9-10), or UE need a guard period to switch antenna from PUSCH to SRS transmission (2nd example of fig 2, with GP in symbol 10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine method of transmission mode for SRS and PUSCH with guard period as taught by Li with UE determining the guard period for SRS set as taught by Huawei for the benefit of making best use of resources as taught by Huawei in page 3, para 2.

 Regarding claim 2 and 7, Li further teaches changing the antenna configuration during a middle guard period following the transmitting the scheduled SRS transmission (fig 11-12, Para 235: in one subframe, ports for adjacent SRS correspond to different antenna, guard period is set between adjacent SRS symbols that correspond to different ports).

 Regarding claim 3 and 8, Li fails to teach, but Huawei teaches  
receiving a network resource allocation from a network (UE is configured with multiple SRS resource sets, where UE assists the gNB configuration, section 3.1, fig 2), wherein: 
the network resource allocation comprises an SRS resource set (UE is configured with multiple SRS resource sets, section 3.1, fig 2) 
a first SRS resource of the SRS resource set is separated from a second SRS resource of the SRS resource set by a middle guard period (in fig 2, in first example GP at 11 is between SRS at 10 and SRS at 12, in second example, GP at 12 is between SRS at 11 and 13), and 
the second SRS resource of the SRS resource set is followed by a rear guard period (in fig 2, both the examples, the second SRS is followed by rear guard period). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine method of transmission mode for SRS and PUSCH with guard period as taught by Li with UE determining the guard period for SRS set as taught by Huawei for the benefit of making best use of resources as taught by Huawei in page 3, para 2.

 Regarding claim 5 and 10, Li further teaches wherein the wireless communication network is a New Radio (NR) network (fig 2 illustrates communication system including network device and terminal device, where terminal device and network device are of 5G (considered new radio NR) network). 

Further, Huawei also teaches the antenna selection and guard period in section 2 and 3 with respect to NR and gNB (node in NR). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine method of transmission mode for SRS and PUSCH with guard period as taught by Li with UE determining the guard period for SRS set as taught by Huawei for the benefit of making best use of resources as taught by Huawei in page 3, para 2. 

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0140798) in view of Huawei (R1-1801810: Antenna selection transmission for PUSCH) in further view of Wang et al. (US 2011/0255431) 

Regarding claim 4 and 9, Li in view of Huawei teaches the limitations of the respective parent claims, including Huawei reference teaching the rear guard period after the first and second SRS resources. 

Li in view of Huawei fails to teach, but Wang teaches wherein the rear guard period comprises a zero-power SRS resource (fig 3B, para 55-56: SRS is . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine method of transmission mode for SRS and PUSCH with guard period as taught by Li and Huawei with using last symbol of subframe as silent SRS with zero power as taught by Wang for the benefit of reducing interference as taught by Wang in para 59. 

Response to Arguments
Applicant's arguments filed with respect to Li in view of Huawei not teaching “determining that a front guard period is not scheduled between a scheduled uplink transmission and a scheduled SRS transmission, and based on the determination, transmitting the scheduled SRS transmission using a first antenna configuration after transmitting the scheduled uplink transmission using the first antenna configuration” as recited in claim 1 and 6 (page 8-9) have been fully considered but they are not persuasive. 

Li teaches the antenna ports and switching configuration for PUSCH and SRS, and based on same or different antenna used for PUSCH and SRS, the guard interval is set in the subframe (fig 12, fig 3). Further, fig 8-12 represent transmission mode of SRS and PUSCH, where guard period corresponds to antenna switching as described in Para 227-236. Li shows that when the front guard period is not set, the 

Huawei is relied upon to teach the determination of the front guard period being scheduled between uplink and SRS. Huawei in section 3 co-relates the guard period with antenna switching for SRS-PUSCH transmission. Proposal 1 describes the UE reporting for the guard period requirement and the description below figure 2 describes the UE to change transmit antenna between SRS and PUSCH and based on it determining if the guard period is required or not. Thus, the reference determines the determining of front guard period between PUSCH and SRS. The applicant argues that in the instant application, the UE determines gap based on scheduling grant. However, it is noted that the claim limitation does not limit how the determination of guard period not being present between SRS and uplink transmission is taken place, or if it is based on scheduling grant. Thus, the UE determining guard period is required or not and based on that, determining if same antenna configuration is used by SRS and PUSCH, appears to be taught by combination of Li and Huawei.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        2/26/2021